DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered. 
This action is in response to the papers filed on September 15, 2021.  Applicants' IDS filed September 15, 2021 has been entered.  No claims have been newly amended, cancelled, or newly added.  Claims 1-19 are pending and under current examination.  
Priority
	Acknowledgment is made of applicant's claim for foreign priority to the filing dates of the Korean Patent Application Serial No. KR10-2016-0108582 filed on August 25, 2016; Korean Patent Application Serial No. KR10-201600179457 filed on December 26, 2016; and PCT Patent Application Serial No.: PCT/KR2016/015507 filed on December 29, 2016.
Withdrawn Double Patenting


Withdrawn Objection

Claims  10 and 18 were objected to in the previous Office Action mailed July 15, 2021, as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant’s terminal disclaimer, disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full stator term of any granted on pending reference Application Number 16/075,296 has been approved.  Accordingly, the objection is hereby withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest composition for intra-articular injection, the composition comprising a nucleic acid and chitosan. wherein the content of the nucleic acid is 0.1-3 wt% relative to a total weight of the composition, wherein the content of the chitosan is 0.001-0. 1 wt% relative to a total weight of the 

The closest prior art is Lu et al. (International Journal of Pharmaceutics; 420 (2011) 358-365, IDS) and Landolina (Pub. No.: US 2014/0287061; Pub. Date: Sep. 25, 2014).  , Lu discloses a nanoparticulate composition for the treatment of joint disease comprising hyaluronic acid, chitosan, and DNA, wherein the molecular weight of the chitosan is 50 kDa (abstract).  Landolina discloses a gelatinous wound healing and hemostatic matrix material that can be formed and solidified both internally and externally [0013], wherein the gelatinous matrix material comprises at least one polyanionic polymer and at least one polycationic polymer [0014] wherein the polyanionic polymer comprises hyaluronic acid and polynucleotides, and wherein the polycationic polymer comprises chitosan ([0016] and claim 6).  

The instant invention is the first composition for intra-articular injection, the composition comprising a nucleic acid and chitosan. wherein the content of the nucleic acid is 0.1-3 wt% relative to a total weight of the composition, wherein the content of the chitosan is 0.001-0. 1 wt% relative to a total weight of the composition, and wherein the weight ratio of the nucleic acid and the chitosan is 1:1 to 3000:1; wherein the compositon provides unexpectedly superior results with respect to avoiding phase separation,  maintaining viscoelasticity wherein the formed gels were continuously maintained (Fig. 1-5 and para [0064]).  

Conclusion
Claims 1-19 are allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617